 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDBuck Kreihs Company, Inc.andOdieW. Cox. Case15-CA-3616August 27, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSMCCULLOCH AND JENKINSOn May 14, 1970, Trial Examiner Frederick U.Reel issued his Decision in the above-entitled proceed-ing finding that Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner also found that Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended that the complaint bedismissed as to them. Thereafter, the General Counseland Respondent filed exceptions to the Trial Examin-er's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner, as modified below.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adoptsas itsOrder the RecommendedOrder of the Trial Examiner, as modified below,and hereby orders that Respondent, Buck Kreihs'The General Counsel has excepted to the provision made by theTrialExaminerwith respect to remedying Respondent's discriminationagainst Cox on June 19 The Trial Examiner recommended with respecttoRespondent's failure to employ Cox from I am to 5 am on June19, that any sum which Cox earned from any other employer duringnormal working hours on June 19,1970,should be offset against thesum due him from Respondent for that date We find merit in theGeneral Counsel'sexceptions in this regard and in accordance withnormal Board practice which is justified in the present case, we shallamend the Order to make Cox whole for any earnings he lost becauseof the discrimination against himCompany, Inc., New Orleans, Louisiana, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's Recommended Order,as so modified:Delete paragraph 2(a) of the Trial Examiner's Rec-ommended Order and substitute the following in lieuthereof:(a)Make whole Odle W. Cox for earnings helost because of Respondent's discriminatory failureto employ him on June 28 and 29, 1969, and from1a.m. to 5 a.m. on June 19.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U REEL, Trial Examiner: This proceeding,heard at New Orleans, Louisiana, on March 18, 1970,pursuant to a charge filed August 5, 1969, a complaintissued September 26, 1969 and an amended complaintissuedFebruary 9, 1970, presents questions whetherRespondent, herein called the Company, denied certainwork to the Charging Party, herein called Cox, becauseof the latter's lack of membership in a labor organization,'and whether the Company gave preferential treatment inhiring to members of the UnionUpon the entire record,' and after due considerationof the briefs filed by each of the parties hereto,' I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company, a Louisiana corporation engaged at NewOrleans as a marine and industrial contractor, annuallyreceives goods and materials valued in excess of $50,000International Brotherhood of Boilermakers,Iron Ship Builders, Black-smiths,Forgers & Helpers, Local37, AFL-CIO, hereincalled the UnionAfter theclose of the hearing,the ChargingParty requested thatthe record be reopened to permit the introduction into evidence ofcertain work records of certain company employees, and of certain otherrecords including evidence of company "help wanted" advertisementsin local newspapers and of company paymentsto the Union'spensionfund and to its health and welfare fund Pursuant to this request andby agreement of the other parties, I hereby receive into evidence asGeneral Counsel's Exhibits5, 6, and 7 theletter from company counseldatedApril 14, 1970, and theattachments thereto settingforth thework records of Messrs Snow, Hubbard,Hunt, Paretti,and Broom,respectively I also receive as Company Exhibit 4 the letter from theCompany to its counseldated April 3, 19701decline to receive theadvertisements and contribution records referred to above, as in myview theyare not relevant to the issues before me Charging Partyargues in his brief that such records would establish that the Companyhired in part through the newspapers,notwithstanding an undertakingby the Union to furnishmen from its out-of-work list, and that theCompany made contributionsin behalf ofnonunion employees as wellas of union members These facts, if established, would not in my judgmentbe relevant to the determination of the issues raised in this caseTwo posthearing letters filed by the Charging Party are treatedas his briefs185 NLRB No. 52 BUCK KREIHS COMPANY621directly from outside the State, and is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act The Union is a labor organization withinthe meaning of Section 2(5) of the Act.contention that during the summer months of 1969 ithad ample employment for all applicants is no defense,particularly as the record shows that this condition alteredin October.IITHE ALLEGED UNFAIR LABOR PRACTICESA Discriminatory Hiring PracticesThe Company and the Union are parties to a collective-bargaining contract which provides,inter aka,that theUnion will furnish employees to the Company, and thatwhen the Union is unable to supply employees, the Companywill employ such workers as may be available. The contractfurther provides that an employee hired after its effectivedatemust jointheUnion not later than the 31st dayof his employment. Notwithstanding the contract, however,the actual hiring practice of the Companyis asdescribedin the following testimony of Felix4 Jacob, the companyforeman who is responsible for hiring on the night shiftin the boilermaker department-Q. As a practicalmatter,the company has a shapeup every day when they hire people Don't they?A That is right.Q. And you hire your regular people first.A Yes.Q And then in the shape up you usually knowwho isin the unionand whois not inthe union?A. Well, more or less, yes. There are new men aroundhere which I wouldn't know.Q. If heisa new manyou figure that he is anon-union man?A Well, no. Thereisa unionsteward there andhe will let you know whoisunionand who is non-union.Q. Also as a practical matter, how many peopledo you get referred out from the hall?A. I didn't understand youQ. I said on this shape up when you are therehiring people, do you ever get people sent out fromthe union hall?A. Occasionally.Q. Is that the normal routine or are they all thereat shape up?A Well, the way our work goes most of the menthat we need are there at shape up.Q. Both union and non-union?A Yes.The record establishes that in hiring at the shape uptheCompanygavepreference to union members Jacobstated in a pretrial affidavitand againon thewitnessstand that he hired the availableunionmenfirst,andthen nonunionmen. Such a hiring practice is plainly violativeof Section 8(a)(3) and (1) of the Act, as the amendedcomplaintallegesSee, e.g.,N.L.R.B. vHouston MaritimeAssn.. 337 F 2d 333, 335 (C A 5, 1964). The Company's'The name is unaccountably misspelled Fexix throughout the transcriptbut the correct spelling appears in the signature to General Counsel'sExhibit 4B. Failureto GiveOvertimeWork to Cox1.Cox's employment historyCox, a boilermaker of long experience and great compe-tence,was at one time a union member, but lost hismembership in 1958 and has not been able to reacquireitdespite his strenuous efforts to do so. During his longexperience in ship repair work in the New Orleans areahe has worked for many employers, including tours ofduty with the Company long before the events here involved.In the spring of 1969, Cox, while working at JeffersonIronWorks, learned from a fellow employee that workmight be available at the Company Cox made arrangementswith Jacob, the company foreman, and worked for thecompany on every weekday from Friday, April 25 throughMonday, May 26, except for May 7, 13, 14, 16, 21, and23.5He also worked two Saturdays in that period, May10 and 17. He did not work Saturday, May 24, and thisis urged as one instance of discriminatory refusal of overtimebecause of Cox's nonmembership in the Union. After May26, Cox's next day of work for the Company was Saturday,June 7 He did not work Sunday, June 8, and this islikewise urged as an instance of discrimination for nonmem-bershipHe next worked June 18 and 19, and claimsdiscrimination in not getting additional overtime on thefirstof those days. Cox then worked June 26 and 27,but claims he was discnmmatonly denied weekend workon June 28 and 29. Cox worked regularly at the Companyin the months of July, August, and September, includingthree Saturdays and four Sundays, and no discriminationis claimed in those months Early in October the Companystopped employing Cox, who claims he was denied workon October 7 because of his lack of union membership.Shortly thereafter, in mid-October, Cox stopped attemptingto get work from the Company and found employmentelsewhere2.Contentions with respect to CoxGeneral Counsel and Cox contended at the hearing thaton several specified dates Cox was denied work becausehe was not a member of the Union.' The Company responded'Cox was hired on every regular workday on which he sought workat the company from May through September'inhis brief General Counsel"concedes there are difficulties inestablishing specifically which days Cox was denied overtime,"and urgesthat "the extent to which Cox has been discriminated against couldbe more properly handled in the compliance stage of this proceeding "Although in the ordinary case the procedure thus suggested by GeneralCounsel would be appropriate,the record in the instant case permitsof no such disposition The case was tried from beginning to end onthe clear understanding,joined in by all parties,that only certain specificdates were in issueWhen company counsel at the outset of the hearingsupplied a list of the dates in question,General Counsel volunteered(cont'd) 622DECISIONSOF NATIONALLABOR RELATIONS BOARDthat insofar as Cox complains of not receiving weekendwork this was the result of a policy which favored permanentrather than irregular employees,and that the two remainingepisodes of which Cox complains were also not relatedto his lack of union membershipWith respect to the weekend dates, Cox alleges thathe was denied the opportunity to work on Saturday, May24, Sunday, June 8, and on Saturday and Sunday, June28 and 29 With respect to May 24, the record showsthat Cox had worked for the company on Monday, Tuesday,and Thursday (May 19, 20, and 22) of that week. Inthe 3 preceding weeks he had worked 5, 4, and 2 regularworkdays, respectively, and in the latter 2 weeks he hadalsoworked on Saturday Jacob testified that althoughinhiringhe gave preference to union members,in selectingforweekendwork he gave preference to "regular" employeeswho had worked the full weekIn a pretrialaffidavitdated July 17, 1969, Jacob stated that "pursuant" to thecontract he hired "union men first for regular and overtimehours," and that Cox "would probably work more overtimeif he was union." In a later pretrial affidavit dated November25, 1969, Jacob stated, substantially as he did on thewitness stand,"Once an employee is hired there is nodistinctionmade between union and non-union men inthe assignment of overtime " Company records show thatamong others who worked on May 24 were Carlton Hubbardand Anthony Paretti. During the week in question, Hubbardhad missed work on May 21 and Paretti missed May19 and 21. Both Parettiand Cox had worked 13 daysinMay prior to May 24; Hubbard had worked 15 days,including 9 consecutive days(including Saturday and Sun-day) prior to his absence on May 21With respect to June 8, the record shows that Cox,who had not worked for the Company since May 26,was called to work on Saturday, June 7 Jacob testifiedthat on that occasion he was a substitute foreman in theshop when a "last minute"job came up for which hehad to recruit men. He further testified that the nextday, Sunday, the regular shop men came to do the work,displacing'Cox, whowas basically an "outside"and nota "shop" man. Cox, however, testified that when he leftthe job Sunday morning, Jacob said that if he were unableto have a union man he would call Cox back.After the weekend just discussed, Cox continued to workfor another employer (except for Wednesday and Thursday,June 18 and 19, discussed below) until Thursday and Friday,June 26 and 27. He worked for the Company on thosedates but alleges discriminatory denial of employment onthe weekend, June 28 and 29. On that weekend overtimewas worked by Daniel Hunt, who had been working allthat week except for Thursday, and by Paretti, who hadworked only Friday of that week,aswell asby otheremployees who worked the full week. According to Cox,that two dates had been deleted, and then,inwhat he styled a "smallcorrection,"added one additional dateWhen the Trial Examiner stated"what we are dealing here with obviously at the most is six days asfar as Mr Cox is concerned,"no one took issue with the statementOn examining Cox, General Counsel stated"Iwill ask you togive your explanation of those dates that you have claimedIcannot on this record permit General Counsel now to expand thecase into a claim of general discrimination against Coxhe had been working on a particular ship, theSue Lykes,that Thursday and Friday, but was denied work on theweekend although work continued on the ship. Jacob didnot testify explicitly to this episode except to say thatasCox did not work the first 3 days of the week, hewould not have been preferred for the overtimeassignment.The two midweek occasions of which Cox complainsof discrimination were Wednesday, June 18 and Tuesday,October 7. Cox worked for the Companyon June 18for the first time since June 7. According to Cox hewas called to work on a ship that day, and at 1 a m."they knocked [him] off " although work continued until5 a.m Cox quotes Jacob as saying that the latter "wouldlike to work [Cox] for the rest of the night but youdon't have a union card" The next night Cox worked8 hours for the company and Jacob "didn't mention anythingabout the overtime." Jacob in his testimony did "not remem-ber exactly what job it was but probably we had to reducethe crew is the reason why [Cox] did not work overtimethat night " In that connection Jacob said that he wouldhave given preference to men who worked the two precedingdays in assigning overtime on that Wednesday.After fairly steady employment at the Company frommid-July through Thursday, October 2 (including threeSaturdays and four Sundays), Cox was told that he wasbeing laid off as no work was available. He reported forwork withoutsuccessfrom October 3 through 10 Hecontends that on October 7 a man was hired who "hadbeen out to sea since March and he had not workedfor [the Company]sinceMarch." Jacob testified that thisman was hired as a helper,not as a journeyman, andthat he was a seaman,"a good climber," whom Jacobneeded to do "some rigging work on the booms "3.Conclusions with respect to CoxEach of the six episodes as to which Cox complainsstands on its own footing.In each separate instance thequestion is whether General Counsel established by a pre-ponderance of the evidence that Cox was denied workbecause of his lack of union membership. At least onepiece of evidence is relevant to all six episodes, namely,Jacob's first affidavit which states that Jacob hired unionmen first for overtime and that Cox "would probablywork more overtime if he was union." This, of course,is inconsistent with Jacob's later affidavit and his testimony,both of which state that once an employee is hired hisunion membership or lack thereof is not a factor in theassignment of overtime I must give due weight to thefirst affidavit, particularlyas itwas executed on July 17,1969, close to the dates of the alleged discriminations.On the other hand, the generalization in the affidavit mustbe viewed in the light of the entire record, including thecomparative regularity with which Cox received overtimeonce he became a full-time employee of the Company.'With respect to the weekend dates, the Company's posi-tion that it gave weekend work to those who had worked'Cox worked two Sundays and one Saturday in the 3 weekendspreceding his filing of the charge in this case BUCK KREIHSCOMPANYthe full week is substantiated by Cox's experience afterhe started to work regularly On the other hand, on twoof the occasions complained of, May 24 and June 28-29, the Company gave weekend employment to Parettiand not to Cox, although on the first occasion the twomen had worked the same number of days per week,and on the second, Cox had worked more that week thanhad Paretti. In the light of this record and of Jacob'sfirstaffidavit, I find discrimination against Cox, in favorof Paretti, a union member, on June 28 and 29.8As to May 24, the evidence is at best in equipoiseconcerning Cox and Paretti, and I find that General Counselfailed to prove prounion discrimination in the Company'shiring Paretti rather than Cox on that date The remainingweekend date, June 8, apparently involved a "shop" job,on which Cox was called on Saturday, June 7, in anemergency.His replacement by a "regular" on June 8was not discriminatory, for Cox had not worked for theCompany for 2 weeks, and was not basically a "shop"employee. Cox testified that Jacob said on that occasion:"If I am not able to have a union man, I will call youback." But even if Jacob said "union man," rather than"regular man" or "shop man," this would establish encour-agement of union membership in violation of Section 8(a)(1),but not discrimination violative of Section 8(a)(3), for onthis record it seems reasonable to infer, as I do, thatCox would not have been employed on June 8 even ifhe had been a union member.As to the two midweek occasions, the evidence fallsfar short of establishing a violation on October 7. Asto June 18, however, Cox quotes Jacob as saying, whenhe "knocked [Cox] off " that Jacob "would like to workme [Cox] for the rest of the night but you don't havea union card " Jacob had no independent recollection ofthe episode but simply assumed that he had to reducethe crew that night. On this occasion I find that GeneralCounsel has established discrimination against Cox for wantof union membership.Finally,General Counsel contends that even where Coxlostovertime because other men had worked regularlyduring the week, this was the indirect result of the Compa-ny's unlawful preference for union members. This argument,speculative at best, cannot be sustained on this recordwhich establishes that during the period in question Coxwould have been hired on any regular workday on whichhe applied.CONCLUSIONS OF LAWThe Company,by discriminating in favor of union mem-bers at the time of hiring,and by denying employmenton certain occasionsto Coxbecause he was not a unionmember,has engaged in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) and (3)and 2(6) and(7) of the Act.The record shows that one Pannino, a nonmember of the Union,worked on June 28, but is silent as to whether he worked the fullweekTHE REMEDY623Ishall recommend an order directing the Company tocease and desist from its unfair labor practices and, affirma-tively, to post appropriate notices and to make Cox wholefor earnings he lost because of the discrimination againsthim.More specifically, the Company should make Coxwhole for its failure to employ him on June 28 and 29,and from 1 a in to 5 a.m on June 19. With respectto the latter date, however, any sum which Cox earnedfor any other employer during normal working hours onJune 19 should be offset against the sum due him fromthe Company for that date Cox should be paid intereston any sums due him under the formulaof Isis Plumbing& Heating Co.,138 NLRB 716.Accordingly, upon the foregoing findings and conclusionsand upon the entire record in this proceeding, I recommend,pursuant to Section 10(c) of the Act, issuance of the follow-ing:ORDERSRespondent Buck Kreihs Company, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Discriminating in favor of union members and againstnonmembers in the hiring of employees or in the assigningof overtime or other premium pay hours.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rightsunder Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole Odie W. Cox, in the manner prescribedin the portion of the Trial Examiner's Decision captioned"The Remedy," for losses he sustained as a result of thedenial of work to him on June 28 and 29, 1969, andbetween 1 a in and 5 a.m. on June 19, 1969.(b)Post at its premises in New Orleans, Louisiana,copies of the attached notice marked "Appendix "10 Copiesof said notice, on forms provided by the Regional Directorof Region 15, after being duly signed by Respondent'srepresentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.'In the event no exceptions are filed as provided by section 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and the Recommended Orderherein shall, as provided in Section 102 48 of theRules and Regulations,be adopted by the Board and become its findings,conclusions, andorder, and all objections thereto shall be deemed waived for all purposes'°In the event that theBoard'sOrder is enforced by a Judgmentof a United States Court of Appeals, the wordsin the notice reading"Posted By Order Of The National LaborRelationsBoard" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National LaborRelationsBoard " 624DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Notify the Regional Director for Region 15, in writing,within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith."WE WILL pay Odie W. Cox for losses he sustainedas a result of our failure to assign him certain overtimeand weekend work in June 1969." In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read "Notify saidRegionalDirector, in writing, within 10 days from the date of this Order, whatstepsRespondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE HEREBY notify all employees and all applicantsfor employment that we will hire employees and wewill assign overtime or weekend work to employeeswithout regard to whether they are or are not membersof a labor unionBUCKKREIHSCOMPANY,INC(Employer)DatedBy(Representative)(Title)Thisisanofficialnoticeand must notbe defaced byanyoneThisnotice must remain postedfor 60 consecutive daysfrom the date of postingand must not be altered,defaced,or covered by any othermaterialAny questionsconcerningthisnotice or compliance withits provisions may be directed to theBoard'sOffice, T6024Federal Building(Loyola), 701 Loyola Avenue, New Orle-ans, Louisiana70113, Telephone 504-527-6361.